Case 4:18-cr-20828-MFL-SDD ECF No. 32, PageID.160 Filed 05/25/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                            Case No. 18-cr-20828
                                                  Hon. Matthew F. Leitman
v.

MARELLE DYE,

          Defendant.
__________________________________________________________________/

                  ORDER TO SUPPLEMENT MOTION
              FOR COMPASSIONATE RELEASE (ECF No. 31)

      Defendant Marelle Dye is federal prisoner who is currently incarcerated at

FCI Oxford in Oxford, Wisconsin. On May 13, 2021, Dye sent a letter to this Court

in which he asked for a reduction in his sentence due to the COVID-19 pandemic

and his health conditions. (ECF No. 31.) The Court will construe Dye’s letter as a

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

      In order to evaluate Dye’s request and to determine the proper next steps in

connection with that request, the Court needs additional information. Accordingly,

the Court DIRECTS Dye to answer the following questions in writing:

            1. Has Dye has been offered a COVID-19 vaccine?

            2. If Dye has been offered a COVID-19 vaccine, which one (i.e.,

               Pfizer, Moderna, or Johnson & Johnson) was he offered and when?



                                        1
Case 4:18-cr-20828-MFL-SDD ECF No. 32, PageID.161 Filed 05/25/21 Page 2 of 2




            3. If Dye has been offered the vaccine, did Dye accept? If so, how

               many doses has he been given and when were those doses

               administered?

            4. If Dye declined the vaccine, why did he do so?

Dye shall answer these questions in a written submission to the Court by not later

than July 15, 2021.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: May 25, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 25, 2021, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        2
